               Case 20-12600-KBO         Doc 3       Filed 10/15/20   Page 1 of 10




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11

YOGAWORKS, INC., a Delaware corporation,              Case No. 20-12599 (KBO)

              Debtor.

In re:                                                Chapter 11

YOGA WORKS, INC., a California corporation, Case No. 20-12600 (KBO)

              Debtor.

                     DEBTORS’ MOTION FOR ENTRY OF AN
                ORDER (I) DIRECTING JOINT ADMINISTRATION OF
              CHAPTER 11 CASES, AND (II) GRANTING RELATED RELIEF

         YogaWorks, Inc., a Delaware corporation (“YogaWorks”), and Yoga Works, Inc., a

 California corporation (“Yoga Works” and collectively with YogaWorks, the “Debtors”)

 hereby file this motion (“Motion”) seeking the entry of an order, substantially in the form

 attached hereto as Exhibit A, (i) directing the joint administration of these chapter 11 cases; and

 (ii) granting related relief as more fully set forth in this Motion. In support of this Motion, the

 Debtors rely on the Declaration of Brian Cooper in Support of First Day Motions (the “First

 Day Declaration”) filed contemporaneously herewith. In further support of this Motion, the

 Debtors submit as follows:

               JURISDICTION, VENUE, AND PREDICATES FOR RELIEF

         1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b) and

 the Amended Standing Order of Reference from the United States District Court for the District

 of Delaware, dated February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

 This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         2.     The statutory predicates for the relief requested herein are section 105(a) of the

                                                 1
                Case 20-12600-KBO        Doc 3       Filed 10/15/20   Page 2 of 10




Bankruptcy Code, Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rules 1015-1 and 9013-1(m) of the Local Rules of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”).

       3.       Pursuant to Local Rule 9013-1(f), the Debtors hereby consent to the entry of a

final order or judgment by the Court if it is determined that the Court, absent consent of the

parties, cannot enter a final order or judgment consistent with Article III of the United States

Constitution.

                                        BACKGROUND

       4.       On October 14, 2020, the Debtors, filed their respective chapter 11 petitions with

this Court (“Petition Date”). The Debtors continue to operate their businesses and manage their

affairs as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       5.       No creditors’ committee has been appointed in these cases. No trustee or

examiner has been appointed.

       6.       YogaWorks and Yoga Works are related entities. YogaWorks is a Delaware C

corporation that holds all the stock of Yoga Works. YogaWorks is organized under the laws of

Delaware. Yoga Works is a California C corporation that holds all the operating assets of the

Debtors. Yoga Works is a wholly owned subsidiary of YogaWorks and is organized under the

laws of California.

       7.       YogaWorks is a yoga business with over sixty (60) studio locations across the

United States in Los Angeles, Orange County, Northern California, New York City, Boston,

Baltimore, the Washington, D.C. area, Houston and Atlanta.              The Debtors’ corporate

headquarters was located in Culver City, California until mid-2020 when it was moved to Santa

Monica, California.



                                                 2
              Case 20-12600-KBO          Doc 3       Filed 10/15/20   Page 3 of 10




       8.     The founders developed a unique style and philosophy of yoga that is now known

as the “YogaWorks yoga” style. “YogaWorks yoga” is a vinyasa-based, carefully-instructed

flow that observes a distinct approach to sequencing and breaks down the yoga poses with

particular attention to detail.   It strengthens the body with the use of traditional poses,

invigorating vinyasa flows, twisting and balancing sequences, inversions, core engagement and

restorative supine postures to slow down and reset. The Debtors also expanded their business

model to include teacher training and in 2013, began a portion of their business to include pre-

recorded classes online.

       9.      There is substantial overlap with respect to the Debtors. In light of this overlap,

the Debtors believe that joint administration will avoid otherwise unnecessary and expensive

duplication of effort and papers caused by preparing and serving the same creditors with multiple

sets of differently-captioned but otherwise identical papers. The relief proposed herein will

enable the Debtors to avoid the substantial cost of preparation, filing and serving duplicative

motions in each proceeding, and the consequent burden on the estates and the Court.

       10.     By jointly administering the Debtors’ estates, creditors will receive appropriate

notice of matters involving each of the Debtors, thereby ensuring that creditors are fully

informed of matters potentially affecting their claims. In short, joint administration of the

Debtors’ cases, including (i) the combining the estates by using a single docket for

administrative matters, including a listing of claims filed, and the filing, lodging and docketing

of pleadings and orders, (ii) the use of a single pleadings docket, (ii) the combining of notices to

creditors and parties-in-interest of the different estates, (iii) the scheduling of hearings; (iv)

financial reporting by the Debtors; (v) the joint and several liability of the estates for

administrative purposes; and (vi) the joint handling of other purely administrative matters, will



                                                 3
                      Case 20-12600-KBO         Doc 3       Filed 10/15/20       Page 4 of 10




aid in expediting the cases and rendering the process substantially less costly, without

prejudicing the substantive rights of any creditor.

                                           RELIEF REQUESTED

             11.       The Debtors seek entry of an order, substantially in the form attached hereto: (a)

directing procedural consolidation and joint administration of the above-captioned chapter 11

cases; and (b) granting related relief. The Debtors request that one docket be maintained for the

jointly-administered cases under the case of YogaWorks, Inc., a Delaware corporation, and that

the cases be administered under a consolidated caption, as follows:

                                   IN THE UNITED STATES BANKRUPTCY
                                        COURT FOR THE DISTRICT OF
                                        DELAWARE

    In re:                                                   Chapter 11

    YOGAWORKS, INC., a Delaware                              Case No. 20-12599-KBO
    corporation, et al.,
                                                             Jointly Administered
                               1
                      Debtors.

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are (1) YogaWorks, Inc., a Delaware corporation (9105), and (2) Yoga Works, Inc., a California
corporation (0457).


             12.       The Debtors further request that the Court order that the foregoing caption

satisfies the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

             13.       The Debtors also request that a docket entry, substantially similar to the

following, be entered on the docket of YogaWorks, Inc., a Delaware corporation, to reflect the

joint administration of these chapter 11 cases.

                          An order has been entered in accordance with Rule 1015(b) of the
                   Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the Local
                   Rules of Bankruptcy Practice and Procedure of the United States
                   Bankruptcy Court for the District of Delaware directing joint
                   administration for procedural purposes only of the chapter 11 cases of:

                                                        4
                 Case 20-12600-KBO          Doc 3       Filed 10/15/20   Page 5 of 10




              YogaWorks, Inc., a Delaware corporation, Case No. 20-12599 (KBO); and
              Yoga Works, Inc., a California corporation, Case No. 20-12600 (KBO).
              The docket in Case No. 20-12599 (KBO) should be consulted for all
              matters affecting this case.

                                        BASIS FOR RELIEF

        14.       Although the Bankruptcy Code specifically provides for joint administration of

limited types of cases (See 11 U.S.C. § 302(a) (permitting the filing of joint petitions by spouses)),

there is no provision in the Bankruptcy Code governing joint administration of cases generally.

Bankruptcy Rule 1015(b), however, makes clear that joint administration may be appropriate

when two or more related debtor entities, whether spouses, partnerships, or corporations, have

filed for protection under the Bankruptcy Code.

        15.       Bankruptcy Rule 1015(b) states in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015.

        16.       Section 101(2) of the Bankruptcy Code defines “affiliate” to mean,

among other things:

               (A) entity that directly or indirectly owns, controls, or holds with power to
               vote, 20 percent or more of the outstanding voting securities of the debtor,
               other than an entity that holds such securities.

               (B) corporation 20 percent or more of whose outstanding voting securities
               are directly or indirectly owned, controlled, or held with power to vote, by
               the debtor, or by an entity that directly or indirectly owns, controls, or holds
               with power to vote, 20 percent or more of the outstanding voting securities
               of the debtor, other than an entity that holds such securities.

        17.       As set forth in Collier on Bankruptcy, an order authorizing joint

administration contemplates the following relief:

        (1)       combining the estates by using a single docket for administrative
                  matters, including a listing of claims filed, and the filing, lodging and
                  docketing of pleadings and orders;
        (2)       the combining of notices to creditors and parties-in-interest;

                                                    5
              Case 20-12600-KBO          Doc 3       Filed 10/15/20   Page 6 of 10




       (3)     the scheduling of hearings;

       (4)     financial reporting by the Debtors;
       (5)     the joint and several liability of the estates for administrative expenses; and

       (6)     the joint handling of other administrative matters.

See Collier on Bankruptcy, Forms 8.92-1, 8.92-4, and 8.92-5, reprinted on Collier on

Bankruptcy 16th Ed. (2020).

       18.     Joint administration is warranted in the Debtors’ cases. As stated above,

YogaWorks and Yoga Works are related entities. YogaWorks is a Delaware C corporation that

holds all the stock of Yoga Works. YogaWorks is organized under the laws of Delaware. Yoga

Works is a California C corporation that holds all the operating assets of the Debtors. Yoga

Works is a wholly owned subsidiary of YogaWorks and is organized under the laws of

California. Based on this relationship, the Debtors plainly are “related” and are “affiliate[s]” as

those terms are used in the Bankruptcy Code. See 11 U.S.C. § 101(2).

       19.     Further, Local Rule 1015-1 provides authority for the Court to order joint

administration of these chapter 11 cases:

                An order of joint administration may be entered, without notice and
        an opportunity for hearing, upon the filing of a motion for joint
        administration pursuant to Fed. R. Bankr. P. 1015, supported by an
        affidavit, declaration, or verification, which establishes that the joint
        administration of two or more cases pending in this Court under title 11 is
        warranted and will ease the administrative burden for the Court and the
        parties. An order of joint administration entered in accordance with this
        Local Rule may be reconsidered upon motion of any party in interest at any
        time. An order of joint administration under this Local Rule is for procedural
        purposes only and shall not cause a “substantive” consolidation of the
        respective debtors’ estates.

       20.     Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple related debtors. See, e.g., In re Mac

Acquisition LLC, No. 17-12224 (MFW) (Bankr. D. Del. Oct. 19, 2017) (directing joint

                                                 6
                Case 20-12600-KBO         Doc 3       Filed 10/15/20   Page 7 of 10




administration of chapter 11 cases); In re GST AutoLeather, Inc., No. 17-12100 (LSS) (Bankr.

D. Del. Oct. 4, 2017) (same); In re Appvion, Inc., No. 17-12082 (KJC) (Bankr. D. Del. Sept. 14,

2017) (same); In re Model Reorg Acquisition, LLC, No. 17-11794 (CSS) (Bankr. D. Del. Aug.

29, 2017) (same); and In re Sugarfina, Inc., No. 19-11973 (MFW) (Bank. D. Del. Sept. 6, 2019)

(same).

          21.   Given the integrated nature of the Debtors’ operations, joint administration of

these chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Joint administration will substantially reduce the costs

of administering the Debtors’ cases and will serve to eliminate the inefficiency created by

maintaining separate dockets. To a great extent, the Debtors anticipate that numerous similar, if

not identical, applications, motions and orders will be involved in the Debtors’ cases. Joint

administration will avoid wasting resources that would result through duplication of effort if the

cases involving the Debtors were to proceed separately. The Debtors’ creditors stand to benefit

from the increased efficiency of administration anticipated through joint administration because

they will not be required to review and separately respond to substantially similar motions,

disclosure statements, and other pleadings that would otherwise be filed in separate cases. On

the other hand, joint administration will permit the Debtors to respond more efficiently to the

demands of their creditors, and will reduce attorneys’ fees, copying costs, mailing costs and

costs of administering the cases.

          22.   Moreover, through joint administration of the Debtors’ cases, this Court and the

Bankruptcy Court Clerk’s office will be relieved of the burden of having to file and maintain

dockets and case files for each of the related cases. Furthermore, joint administration will allow

the Office of the United States Trustee for the District of Delaware and all parties in interest to



                                                  7
               Case 20-12600-KBO           Doc 3       Filed 10/15/20     Page 8 of 10




monitor these chapter 11 cases with greater ease and efficiency.

        23.     Joint administration will not adversely affect the Debtors’ respective

constituencies because this motion seeks only administrative, not substantive, consolidation of

the Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead, parties

in interest will benefit from the cost reductions associated with the joint administration of these

chapter 11 cases. Accordingly, the Debtors submit that the joint administration of these chapter

11 cases is in the best interests of their estates, their creditors, and all other parties in interest.

                                               NOTICE

        24.     The Debtors will provide notice of this Motion to: (a) the Office of the United

States Trustee for the District of Delaware; (b) the holders of the 30 largest unsecured claims

against the Debtors; and (c) counsel to the Debtors’ DIP lender Serene Investment Management,

LLC, Randy Michelson, Esq., Michelson Law Group, 220 Montgomery Street, Suite 2100, San

Francisco, CA 94104; and (d) counsel to Great Hill Partners, Kelly Dybala, Esq., Sidley Austin,

2021 McKinney Ave., Suite 2000, Dallas, TX 75201 and Matthew A. Clemente, Esq., Sidley

Austin, One South Dearborn Street, Chicago, IL 60603. As this Motion is seeking “first day”

relief, within forty-eight hours of the entry of an order approving this Motion, the Debtors will

serve copies of this Motion and any order entered in respect to this Motion as required by

Local Rule 9013-1(m). The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                      NO PRIOR REQUEST

        25.     No prior request for the relief sought in this Motion as been made to this or any

other court.




                                                   8
            Case 20-12600-KBO          Doc 3       Filed 10/15/20   Page 9 of 10




       WHEREFORE, the Debtors respectfully request that the Court enter an Order, in

substantially the form attached hereto as Exhibit A, granting the relief requested herein and such

other relief as the Court deems appropriate under the circumstances.

 Dated: October 15, 2020.                   COZEN O’CONNOR
 Wilmington, Delaware
                                            /s/ Thomas J. Francella, Jr.
                                            Thomas J. Francella, Jr. (DE Bar No. 3835)
                                            Thomas M. Horan (DE Bar No. 4641)
                                            1201 North Market Street, Suite 1001
                                            Wilmington, DE 19801
                                            Telephone: (302) 295-2000
                                            Facsimile: (302) 250-4495
                                            E-mail: tfrancella@cozen.com
                                            E-mail: thoran@cozen.com

                                                     and

                                            SHULMAN BASTIAN FRIEDMAN & BUI LLP
                                            Alan J. Friedman (CA Bar No. 132580)
                                            Melissa Davis Lowe(CA Bar No. 245521)
                                            100 Spectrum Center Drive; Suite 600
                                            Irvine, CA 92618
                                            Telephone: (949) 427-1654
                                            Facsimile: (949) 340-3000
                                            E-mail: afriedman@shulmanbastian.com
                                            mlowe@shulmanbastian.com
                                            Proposed Counsel to the Debtors and Debtors in
                                            Possession




                                               9
Case 20-12600-KBO   Doc 3 Filed 10/15/20   Page 10 of 10
                     EXHIBIT "A"

                    Proposed Order
